DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest an electrolyte solution comprising: a compound (1) represented by the formula (1) of claim 1; a fluorinated carbonate; and at least one additive selected from the group consisting of an additive (I) having a structure represented by the following formula (I), an additive (II) represented by the following formula (II), an additive (III) represented by the following formula (III), an additive (IV) having a structure represented by any of the following formulae (IV), and an additive (V) represented by the following formula (V) (shown in claim 1), wherein the fluorinated carbonate is at least one selected from the group consisting of a fluorinated saturated cyclic carbonate other than the additive (II) and a fluorinated acyclic carbonate, wherein the electrolyte solution contains 24.9 to 75% by mass of the compound (1), 24.9 to 75% by mass of the fluorinated carbonate, and 0.1 to 3% by mass of the additive, relative to the electrolyte solution.  The prior art specifically fails to teach the amounts of each compound in the electrolyte solution, more specifically the amount of the compound (1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722